Title: Pass for Jean-Pierre Blanchard, 9 January 1793
From: Washington, George
To: Blanchard, Jean-Pierre



to all to whom these presents shall come.
[Philadelphia, 9 January 1793]

The bearer hereof, Mr. Blanchard a citizen of France, proposing to ascend in a balloon from the city of Philadelphia, at 10 o’clock, A.M. this day, to pass in such direction and to descend in such place as circumstances may render most convenient—These are therefore to recommend to all citizens of the United States, and others, that in his passage, descent, return or journeying elsewhere, they oppose no hindrance or molestation to the said Mr. Blanchard; And, that on the contrary, they receive and aid him with that humanity and good will, which may render honor to their country, and justice to an individual so distinguished by his efforts to establish and advance an art, in order to make it useful to mankind in general.
Given under my hand and seal at the city of Philadelphia, this ninth day of January, one thousand seven hundred and ninety three, and of the independence of America the seventeenth.

George Washington.

